       Case 4:20-cv-08256-JSW Document 32 Filed 05/28/21 Page 1 of 2



     JOSEPH P. MCMONIGLE, Bar No. 66811
 1   JOHN B. SULLIVAN, Bar No. 238306
     DAVID S. MCMONIGLE, Bar No. 258980
 2   LONG & LEVIT LLP
     465 California Street, Suite 500
 3   San Francisco, California 94104
     Telephone: (415) 397-2222
 4   Facsimile: (415) 397-6392
     Email:      jmcmonigle@longlevit.com
 5               jsullivan@longlevit.com
                 dmcmonigle@longlevit.com
 6
     Attorneys for Respondent
 7   HOSIE RICE LLP
 8

 9                      IN THE UNITED STATES DISTRICT COURT
10                       NORTHERN DISTRICT OF CALIFORNIA
11

12   SPACE DATA CORPORATION,                   Case No. 4:20-cv-08256-JSW
13        Petitioner,                          [PROPOSED] JUDGMENT
14        v.                                   Action Filed: November 25, 2020
15   HOSIE RICE LLP,
16        Respondent.
17

18
19

20

21

22

23

24

25

26
27

28

30                                         1                     Case No. 4:20-cv-08256-JSW
                                   [PROPOSED] JUDGMENT
31
         Case 4:20-cv-08256-JSW Document 32 Filed 05/28/21 Page 2 of 2




 1            On May 5, 2021, the Court entered an order in the above-captioned action
 2   denying Petitioner Space Data Corporation’s Amended Petition to Vacate the
 3   Arbitration Award in this action, and granting Respondent Hosie Rice, LLP’s Motion
 4   to Confirm the February 18, 2020 Final Arbitration Award in this action. See
 5   Docket No. 31.
 6            Based on the foregoing, judgment is hereby entered in favor of Respondent
 7   Hose Rice, LLP. The Final Award issued on February 18, 2020 by the Honorable
 8   Sue Robinson in Hosie Rice LLP v. Space Data Corporation, JAMS Reference No.
 9   1100106722 is hereby confirmed. The entire above-captioned action is hereby
10   dismissed.
11

12            IT IS SO ORDERED.
13

14   Date:                                          By: __________________________
15
                                                          Hon. Jeffrey S. White

16
     4818-9833-7003, v. 1
17

18
19

20

21

22

23

24

25

26
27

28

30                                              2                      Case No. 4:20-cv-08256-JSW
                                        [PROPOSED] JUDGMENT
31
